Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
March 18, 2013, is entered into among Navistar Financial Securities Corporation,
as the Seller (the “Seller”), Navistar Financial Corporation, as the Servicer
(the “Servicer”), The Bank of Nova Scotia (“BNS”), as a Managing Agent and as a
Committed Purchaser, Liberty Street Funding LLC (“Liberty Street”), as a Conduit
Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing Agent,
Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed Purchaser,
Alpine Securitization Corp. (“Alpine”), as a Conduit Purchaser, and Bank of
America, National Association (“Bank of America”; together with BNS, Liberty
Street, CS NYB, CS CIB and Alpine, the “Purchaser Parties”), as Administrative
Agent (in such capacity, the “Administrative Agent”), as a Managing Agent and as
a Committed Purchaser.

R E C I T A L S

A. The parties hereto are parties to that certain Note Purchase Agreement dated
as of August 29, 2012 (the “Agreement”).

B. Pursuant to Sections 2.04 and 11.01 of the Agreement, the parties to the
Agreement desire to extend the Scheduled Purchase Expiration Date by amending
the Agreement as hereafter set forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendment to Agreement. By their signatures hereto, each of the parties
hereto hereby agrees that the definition of “Scheduled Purchase Expiration Date”
in Section 1.01 of the Agreement is hereby amended to replace the date “August
26, 2013” set forth therein with the date “March 13, 2014”.

2. Representations and Warranties. The Seller hereby represents and warrants to
each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

3. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.



--------------------------------------------------------------------------------

4. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto, (ii) receipt by the Administrative Agent of a certificate of the Seller
and of the Servicer, each dated the date hereof, as to due execution,
incumbency, good standing and other customary corporate matters and
(iii) satisfaction of each of the conditions precedent described in Section 2.04
of the Agreement.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,
as the Seller By:  

/s/ Mary E. Kummer

  Name:   Mary Ellen Kummer   Title:   Vice President and Assistant Treasurer

 

NAVISTAR FINANCIAL CORPORATION,
as the Servicer By:  

/s/ Mary E. Kummer

  Name:   Mary Ellen Kummer   Title:   Vice President and Assistant Treasurer

[signatures continue on the following page]

 

   S-1   

Navistar Series 2012-VFN

 

Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Administrative Agent By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President

 

BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Managing Agent
for the Bank of America Purchaser Group By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President

 

BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Committed Purchaser
for the Bank of America Purchaser Group By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President

Commitment $225,000,000

[signatures continue on the following page]

 

   S-2   

Navistar Series 2012-VFN

 

Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as the Managing Agent
for the Liberty Street Purchaser Group

By:  

/s/ Paula J. Czach

  Name:   Paula J. Czach   Title:   Managing Director

 

THE BANK OF NOVA SCOTIA,

as the Committed Purchaser
for the Liberty Street Purchaser Group

By:  

/s/ Paula J. Czach

  Name:   Paula J. Czach   Title:   Managing Director

Commitment $125,000,000

 

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser
for the Liberty Street Purchaser Group

By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President

[signatures continue on the following page]

 

   S-3   

Navistar Series 2012-VFN

 

Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG,
NEW YORK BRANCH,
as the Managing Agent
for the Alpine Purchaser Group   CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as the Committed Purchaser
for the Alpine Purchaser Group By:  

/s/ Jason Muncy

    By:  

/s/ Jason D. Muncy

  Name:   Jason Muncy       Name:   Jason D. Muncy   Title:   Vice President    
  Title:   Authorized Signatory By:  

/s/ Jason Ruchelsman

    By:  

/s/ Jason Ruchelsman

  Name:   Jason Ruchelsman       Name:   Jason Ruchelsman   Title:   Vice
President       Title:   Authorized Signatory         Commitment $150,000,000

 

ALPINE SECURITIZATION CORP.,

as a Conduit Purchaser
for the Alpine Purchaser Group

By:   Credit Suisse AG, New York Branch,
as its administrative agent By:  

/s/ Jason Muncy

  Name:   Jason Muncy   Title:   Vice President By:  

/s/ Jason Ruchelsman

  Name:   Jason Ruchelsman   Title:   Vice President

 

   S-4   

Navistar Series 2012-VFN

 

Amendment to Note Purchase Agreement